Citation Nr: 0533248	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for otitis.

4.  Entitlement to service connection for hearing loss of the 
right ear.

5.  Entitlement to service connection for hearing loss of the 
left ear.

6.  Entitlement to service connection for a ganglion cyst of 
the left wrist.  

7.  Entitlement to service connection for a right foot 
disorder.

8.  Entitlement to service connection for residuals of a 
right thumb sprain.

9.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease and spondylolisthesis of the 
lumbar spine from September 1, 1996, to June 16, 2004.  

10.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease and spondylolisthesis of the 
lumbar spine from June 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1996.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, through the VA's 
Appeals Management Center (AMC) for additional development.  
Following the AMC's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.  

The issues of the veteran's entitlement to service connection 
for otitis and hearing loss of the left ear, and for an 
initial rating in excess of 10 percent for his back disorder 
from September 1996 to June 2004 are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the AMC.


FINDINGS OF FACT

1.  Inservice complaints and/or findings involving the right 
hip, a ganglion cyst of the left wrist, a right thumb sprain, 
hearing loss of the right ear, and a right foot disorder are 
documented, but evidence relating to current disablement as 
to any of the foregoing is not objectively shown.  

2.  Service medical records disclose that the veteran 
suffered a left hip strain in December 1992 and there is 
current evidence of degenerative changes of the left hip, 
possibly representing old injury, but no medical professional 
specifically links the veteran's inservice left hip strain to 
current disablement of his left hip.  

3.  For the period from June 17, 2004, to the present, the 
veteran's service-connected degenerative joint disease and 
spondylolisthesis of the lumbar spine is shown to be 
manifested by diminished range of motion and muscle spasm, 
albeit without evidence of ankylosis or a reduction of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.


CONCLUSIONS OF LAW

1.  Residuals of a right hip injury, a left hip disorder, 
hearing loss of the right ear, a ganglion cyst of the left 
wrist, a right foot disorder, and residuals of a right thumb 
sprain were not incurred in or aggravated by service, nor may 
arthritis of either hip, right foot, or right thumb, or an 
organic disease of the nervous system, be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 
(2005).

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for degenerative joint disease and 
spondylolisthesis of the lumbar spine from June 17, 2004, to 
the present, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
October 2003.  All of the actions previously sought by the 
Board through its prior development request as to the matters 
herein addressed appear to have been completed in full as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in December 2002 and by the AMC in May 2004 advised 
the veteran of the existence of the VCAA and its requirements 
as to all issues, and neither the veteran, nor his 
representative, challenges the sufficiency of that notice.  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, including affording 
the veteran any needed VA medical examination.  In all, the 
Board finds that VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Claims for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more during a 
period of war, and a chronic disease, such as arthritis or an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Service medical records indicate that, in September 1975, the 
veteran sought medical assistance for a right thumb problem 
due to a reported fall the previous night.  Physical 
examination showed a sprain of the right thumb; X-rays were 
reported as negative.  In June 1978, he complained of a 
twisting injury involving his right foot, for which a 
clinical assessment of a right foot sprain was recorded.  
Medical treatment was obtained in February 1982 for a 
ganglion cyst of the left wrist.  

Service medical records also demonstrate that, in December 
1992, the veteran sought treatment for an injury to his left 
hip, which he reportedly sustained during a martial arts 
class; the assessment was of a left hip sprain.  Subsequent 
inservice X-rays of the hip showed it to be normal.  
Treatment was received in March 1994 for a complaint of right 
hip pain of four or five months' duration; the assessments 
recorded at that time entailed disorders of the veteran's 
back and a gluteal strain.  X-rays of the hip in July 1995 
were interpreted by an attending radiologist to be normal.  
Also, in July 1995, medical assistance was obtained for 
podagra.  In May 1996, he set forth a history of a right hip 
injury reportedly occurring in 1994.  

Service medical records include, as well, various reports of 
audiograms conducted throughout the veteran's period of 
active duty.  Those studies, while at times denoting the 
existence of some hearing loss of the right ear, as well as 
audiometric testing conducted postservice by VA in 1998 and 
2004, fail to identify a hearing loss of the right ear for VA 
purposes.  See 38 C.F.R. § 3.385.  It is noted 
parenthetically that hearing loss of the right ear for VA 
purposes is noted on the report of an general medical 
examination in August 1983; however, the separate audiogram 
results of the same date demonstrate that the findings for 
the right and left ears were incorrectly transposed onto the 
general medical examination report.  It is likely that this 
also occurred on the occasion of a periodic medical 
examination undertaken in November 1994, based on findings 
obtained audiometric testing conducted in January and 
February 1995 and throughout the remainder of service and 
thereafter, all of which fail to disclose the presence of 
right ear hearing loss for VA purposes.  

Subsequently, the veteran was afforded VA medical 
examinations in January 1998 and June 2004, findings from 
which disclosed no evidence of current disability involving 
the right hip, a ganglion cyst of the left wrist, a right 
thumb sprain, or a right foot disorder, inclusive of gout.  
Also, there was no showing of hearing loss of the right ear 
for VA purposes.  See 38 C.F.R. § 3.385.  On the June 2004 
evaluation, the examining VA physician offered a diagnosis of 
left hip degenerative changes, possibly representing old 
injury, but opined that existing disability of the veteran's 
left hip was unrelated to his active duty as there had only 
been one documented episode of hip strain in service.  The 
record otherwise fails to denote the existence of arthritis 
of the hip within the one-year period following the veteran's 
discharge from active duty.

Inasmuch as there is no showing of current disability 
involving the right hip, a ganglion cyst of the left wrist, a 
right thumb sprain, hearing loss of the right ear for VA 
purposes, or a right foot disorder, the veteran's claims for 
service connection for those entities must fail.  Hickson.  
While there is evidence of an inservice left hip strain and a 
postservice showing of degenerative changes of the left hip, 
there is lacking competent evidence of a nexus between the 
inservice strain and current disablement.  In fact, the one 
and only medical professional who has addressed such 
question, the VA physician who examined the veteran in June 
2004, ascertained that it was unlikely there was any linkage 
between the inservice stain and existing degenerative 
changes.  It is noted that, while the veteran himself is 
noted to report the existence of disablement as to the 
matters at issue and link his hip arthritis to service, his 
opinions to that effect are not competent as he is not shown 
to be in possession of the medical background or training so 
as to render competent the opinions offered as to questions 
of medical diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

In reaching this decision, the Board notes that, inasmuch as 
a preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application 
in this instance.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Claim for Initial Rating for Back Disability from June 17, 
2004

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for degenerative joint disease of the 
lumbar spine and spondylolisthesis of the lumbar spine was 
established by the RO through its rating decision of May 
1997.  At that time, a 0 percent rating was assigned therefor 
under DC 5010-5295 from September 1, 1996.  By rating action 
in July 1998, the rating was increased from 0 to 10 percent, 
effective from September 1996, and a further increase from 10 
to 20 percent, effective from June 17, 2004, was effectuated 
by the AMC's Resource Unit in February 2005 action.  Given 
that the veteran timely appealed the initial rating assigned 
in May 1997, the holding in Fenderson v. West, 12 Vet.App. 
119 (1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.  Thus, the question herein presented for review is 
whether a rating in excess of 20 percent is warranted at any 
time from June 17, 2004, to the present.  

The criteria for the evaluation of spinal disabilities were 
amended, as pertinent to this matter, on September 26, 2003.  
See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003).  Under 38 
C.F.R. § 4.71a, DC 5242, as in effect on and after September 
23, 2002, the disorder in question, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue.  For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Evidence compiled on and after June 17, 2004, including the 
report of a VA medical examination performed in June 2004, 
fails to identify the existence of ankylosis of any portion 
of the veteran's spine or a reduction of forward flexion of 
the thoracolumbar spine to 30 degrees or less.  Fenderson.  
When examined by VA in June 2004, the veteran reported that 
his back disorder had no effect upon his job as a helicopter 
inspector or otherwise caused him limitations in his career.  
The examining VA physician found there to be no additional 
loss of range of motion with repetitive use, and no 
incapacitating episodes relating to the back were noted.  In 
view of the foregoing, there is no basis presented for the 
assignment of a rating in excess of 20 percent from June 17, 
2004, under the general formula for diseases and injuries of 
the spine or on the basis of pain and functional loss, per 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  As a preponderance 
of the evidence is against the veteran's claim for an initial 
schedular evaluation in excess of 20 percent from June 17, 
2004, for degenerative joint disease and spondylolisthesis of 
the lumbar spine, this portion of the veteran's appeal must 
be denied.  


ORDER

Service connection for residuals of a right hip injury, a 
left hip disorder, hearing loss of the right ear, a ganglion 
cyst of the left wrist, a right foot disorder, and residuals 
of a right thumb sprain, is denied.

An initial rating in excess of 20 percent from June 17, 2004, 
for degenerative joint disease and spondylolisthesis of the 
lumbar spine, is denied.


REMAND

On remand, it was not ascertained with any degree of 
specificity whether there was present or absent otitis of the 
veteran's ears, nor was any opinion set forth as to whether 
it was at least as likely as not that the veteran's hearing 
loss and/or otitis originated in service or, if preexisting 
service, whether there was an inservice aggravation.  
Moreover, the VA ear examination of June 2004, other than the 
audiological evaluation, was undertaken without the benefit 
of the veteran's claims folder.  Stegall.  

By its February 2005 action, the AMC's Resource Unit 
increased the schedular evaluation for the veteran's low back 
disorder from 10 to 20 percent from June 17, 2004.  
Thereafter, no further action was undertaken for review of 
the question of the initial evaluation to be assigned for the 
veteran's back disorder from September 1, 1996, to June 16, 
2004, an issue that remains on appeal.  

Remand is thus required for correction of the Stegall 
violations and for issuance of a supplemental statement of 
the case as to the remaining issue regarding the initial 
rating to be assigned for a low back disorder.  Accordingly, 
this portion of the appeal is REMANDED for the following 
actions:

1.  The veteran must be afforded a VA 
medical examination by an ear, nose and 
throat physician for the purpose of 
determining the nature and etiology of 
his claimed otitis and hearing loss of 
the left ear.  The claims folder in its 
entirety must be made available to the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
All pertinent diagnoses must be set 
forth.  

The examiner is asked to address each of 
the following, providing a professional 
opinion and supporting rationale where 
appropriate:

(a)  Is otitis currently 
present in either of the 
veteran's ears?

(b)  Are there current 
residuals of prior episodes of 
otitis of either ear, and, if 
so, those residuals must be 
defined specifically?

(c)  If otitis or residuals of 
prior episodes of otitis are 
present currently, is it at 
least as likely as not that the 
veteran's otitis originated 
during his period of active 
service from October 1974 to 
August 1996 or is otherwise 
related to that period of 
service or any event thereof?

(d)  Is it at least as likely 
as not that the veteran's 
hearing loss of the left ear 
had its onset during his period 
of active service from October 
1974 to August 1996, or if it 
preexisted that period of 
service, did it undergo an 
increase in severity in service 
so as to constitute an 
aggravation of preexisting 
disability?

Use by the examiner of the "at 
least as likely as not" 
language in responding to the 
foregoing is required.   

2.  Lastly, the questions of what initial 
rating in excess of 10 percent is for 
assignment for degenerative joint disease 
and spondylolisthesis of the lumbar spine 
from September 1, 1996, to June 16, 2004, 
and entitlement to service connection for 
otitis and hearing loss of the left ear, 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


